Citation Nr: 1024322	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1950 to August 
1952.  He served during the Korean War and was awarded the 
Purple Heart Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied the Veteran's claim for 
financial assistance in acquiring specially adaptive housing 
or a special home adaptation grant.  The Board remanded the 
appeal for additional development in March 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause fails to report for such 
examination or re-examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) of this section, 
as appropriate.  38 C.F.R. § 3.655(a).  

When the examination is scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim 
(emphasis added), a reopened, claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Historically, the Board remanded the appeal in March 2010, so 
that the Veteran's service-connected disabilities could be 
fully evaluated through the conduct of a VA medical 
examination to determine whether he was eligible for 
financial assistance in acquiring specially adaptive housing 
or a special home adaptation grant.  The evidentiary record 
showed that the Veteran was notified by letters from the 
Southeast Louisiana Veterans Health Care System, dated March 
9, 2010, that he was scheduled for eye and general VA 
examinations on March 26, 2010, and for an examination of his 
feet on April 6, 2010; another letter of the same date 
notified the Veteran that he was also scheduled for radiology 
and laboratory studies on March 22, 2010.

However, a VA Compensation and Pension Examination Inquiry 
print-out, dated March 17, 2010, indicated that the Veteran 
"failed to report" for VA examinations (feet, general 
medical, and eyes) on March 15, 2010, and that his 
examinations were cancelled.  Additional letters from the 
same VA medical facility to the Veteran, also dated March 15, 
2010, notified him that his scheduled examinations for March 
22, 2010, March 26, 2010, and April 6, 2010, were cancelled 
and that he would be notified of his new appointments within 
the next several days.  Thereafter, the Veteran's claim was 
denied based on his failure to report for scheduled VA 
examinations, and the claims file was returned to the Board.  

In this case, there is nothing in the claims file to indicate 
that the Veteran was ever notified of, or scheduled for VA 
examinations on March 15, 2010.  Thus, it is not clear how he 
could have "failed to report" for an examination that he 
was never notified of.  Adding to the confusion in this case 
is the fact that, on the very day that he reportedly did not 
show for the VA examinations, the Veteran was notified by the 
same VA medical facility that the examinations scheduled on 
March 22, 2010, March 26, 2010, and April 6, 2010, were 
cancelled and that he would be notified shortly of the 
rescheduled dates.

It is possible that the Veteran may have contacted the VA 
medical facility and requested to have his examinations 
rescheduled.  This would certainly explain the subsequent 
letters to the Veteran informing him that he would be 
notified within the next several days of the rescheduled 
appointments.  In any event, there is insufficient evidence 
in the claims file to support the conclusion that the Veteran 
"failed to report" for a scheduled VA examination on March 
15, 2010.  

As indicated above, when a claimant fails to report for a 
scheduled examination other than for an original compensation 
claim, the claim shall be denied.  38 C.F.R. § 3.655.  Given 
the facts in this case, the Board finds that a denial of the 
Veteran's claim based on his failure to report for VA 
examinations under 38 C.F.R. § 3.655, is not appropriate at 
this stage.  

As the current evidence of record does not demonstrate that 
the Veteran "failed to report" for a VA examination, and 
does not include sufficient information regarding the current 
severity of his service-connected disabilities, the Board 
finds that additional development is necessary prior to 
appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO/AMC should take appropriate 
steps to obtain the names and addresses 
of all healthcare providers who have 
treated the Veteran for his service-
connected disabilities since January 
2000.  All records identified by the 
Veteran should be obtained and associated 
with the claims file.  

2.  Thereafter, the Veteran should be 
scheduled for a VA examination.  All 
indicated tests and studies are to be 
performed.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
examiner should indicate whether the 
Veteran has the following:  

(1) the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion (defined as the 
necessity for regular and constant 
use of a wheelchair, braces, 
crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair;

(2) blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of 
one lower extremity;

(3) the loss or loss of use of one 
lower extremity, together with 
residuals of organic disease or 
injury or with loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes 
or a wheelchair.  

(4) blindness in both eyes with 
5/200 visual acuity or less;

(5) the anatomical loss or loss of 
use of both hands.  

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.  

4.  The RO/AMC should ensure that all of 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.  

5.  The RO/AMC should then readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

